NO. 07-03-0172-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                  JUNE 9, 2003
                         ______________________________

                                    JIMMY BARELA,

                                                       Appellant

                                            v.

                                THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 45,848-D; HON. DON EMERSON, PRESIDING
                        _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1

      Appellant Jimmy Barela, by and through his attorney, has filed a motion to dismiss

this appeal because he no longer desires to prosecute it. The cause was previously

abated; we now reinstate it. Without passing on the merits of the case, we grant the

motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss

the appeal. Having dismissed the appeal at appellant’s request, no motion for rehearing

will be entertained, and our mandate will issue forthwith.


                                                 Brian Quinn
Do not publish.                                    Justice


      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).